FIRST AMENDMENT TO CREDIT AGREEMENT

     This First Amendment to Credit Agreement is made as of this 22nd day of
November, 2010, by and among THE GC NET LEASE REIT OPERATING PARTNERSHIP, L.P.,
a Delaware limited liability company, WILL PARTNERS REIT, LLC, a Delaware
limited liability company, THE GC NET LEASE (SYLMAR) INVESTORS, LLC, a Delaware
limited liability company, and RENFRO PROPERTIES LLC, a California limited
liability company (“Renfro Borrower”), each having an address at 2121 Rosecrans,
Ste. 3321, El Segundo, California 90245 (collectively the “Borrowers” and each a
“Borrower”), KEYBANK NATIONAL ASSOCIATION, as Agent (the “Agent”) on behalf of
the various Lenders party to the Credit Agreement from time to time.



W I T N E S S E T H:




WHEREAS, reference is hereby made to that certain Credit Agreement dated as of
June 4, 2010 (the “Credit Agreement”; unless otherwise defined herein,
capitalized terms shall have the meanings provided in the Credit Agreement)
entered into by and among the Borrowers, KeyBank National Association, as Agent,
and the Lenders; and

WHEREAS, the Borrowers, the Agent and the Lenders have agreed to amend and
modify the Credit Agreement as set forth herein.

NOW, THEREFORE, it is agreed by and among the Borrowers, the Agent and the
Lenders as follows:

1. The definition of “Capital Expenditure Reserve” set forth in the Credit
Agreement is hereby deleted in its entirety and shall be replaced by the
following:

“Capital Expenditure Reserve” means, on an annual basis, an amount equal to
$0.25 per square foot for each office or educational property owned by a
Borrower or the Parent (or a Subsidiary thereof) and $0.10 per square foot for
each warehouse, industrial or distribution property owned by a Borrower or the
Parent (or a Subsidiary thereof), with such required Capital Expenditure Reserve
being (a) pro-rated based on the applicable proportionate uses for any mixed use
property (unless the mixed use is de minimus) and (b) reduced as to any
particular property based on the amount of capital reserves either funded by a
tenant of such property or funded by such tenant into a reserve which is
available to the Borrower or the Parent (or a Subsidiary thereof) to cover
capital expenditures that such entity is responsible for at such property.”

2. The definition of “EBITDA” set forth in the Credit Agreement is hereby
deleted in its entirety and shall be replaced by the following:

““EBITDA” means an amount derived from (a) net income or loss (after giving
effect to the elimination of straight line rents), plus (b) to the extent
included in the determination of net income, depreciation, amortization,
interest expense and income taxes, plus (c) to the extent expressly subordinated
to the Loans, asset management fees, plus or minus (d) to the extent included in
the determination of

--------------------------------------------------------------------------------

net income, any extraordinary losses or gains resulting from sales or payment of
Indebtedness, in each case, as determined on a consolidated basis in accordance
with GAAP, and including (without duplication) the Equity Percentage of EBITDA
for the Borrower’s Unconsolidated Affiliates, plus (e) to the extent included in
the determination of net income, acquisition fees and related acquisition
expenses, plus or minus (f) non-recurring income or expense items or
extraordinary gains or losses, subject to the reasonable approval of
Administrative Agent (g) the amount by which general and administrative expenses
(“G&A”) exceeds a stabilized G&A budget as approved by the Administrative Agent
on an annual basis, plus (h) the net operating income from assets acquired
during such calendar quarter as if such assets had been owned as of the first
day of such quarter.”

3. The definition of “Fixed Charge Coverage Ratio” set forth in the Credit
Agreement is hereby deleted in its entirety and shall be replaced by the
following:

“Fixed Charge Coverage Ratio” shall mean the ratio of (a) the sum of the
Parent’s Adjusted EBITDA and the Borrower's Adjusted EBITDA for the immediately
preceding calendar quarter (adjusted to reflect the principal and interest
expense related to assets acquired during such calendar quarter as if such
assets had been owned as of the first day of such quarter); to (b) all of the
scheduled principal due and payable (excluding principal due at maturity) and
principal paid on the Parent’s Indebtedness and on the Borrower’s Indebtedness
(including scheduled payments on Capital Lease Obligations), plus all of the
Parent’s and the Borrower’s Interest Expense, plus the aggregate of all cash
dividends payable on the preferred stock of the Parent or any of its
Subsidiaries, in each case for the period used to calculate Adjusted EBITDA, all
of the foregoing calculated without duplication.”

4. The definition of “Interest Coverage Ratio” set forth in the Credit Agreement
is hereby deleted in its entirety and shall be replaced by the following:

“Interest Coverage Ratio” shall mean the ratio of (a) the sum of the Parent’s
Adjusted EBITDA and the Borrower's Adjusted EBITDA for the immediately preceding
calendar quarter (adjusted to reflect the principal and interest expense related
to assets acquired during such calendar quarter as if such assets had been owned
as of the first day of such quarter) to (b) all Interest Expense of the Borrower
and the Parent for such period.

5. The definition of “Liquidity” set forth in the Credit Agreement is hereby
deleted in its entirety and shall be placed by the following:

“Liquidity” means the sum of unencumbered cash and cash equivalents plus
unrestricted available borrowing capacity under the Commitments (subject to
Borrowing Base Availability calculation and compliance with all requirements of
Section 5.02), excluding, without limitation, amounts posted for capital
expenditure reserves.

-2-

--------------------------------------------------------------------------------

6. Section 5.02(a) of the Credit Agreement is hereby deleted in its entirety and
shall be replaced by the following:

“(a) with respect to the calendar quarters ending December 31, 2010 and March
31, 2011 a Total Leverage Ratio no greater than seventy-two percent (72%) and at
all other times after March 31, 2011, a Total Leverage Ratio no greater than
sixty-five percent (65%);”

7. Section 5.02(b) of the Credit Agreement is hereby deleted in its entirety and
shall be replaced by the following:

“(b) with respect to the calendar quarters ending September 30, 2010 and
December 31, 2010 an Interest Coverage Ratio of not less than 1.80:1.00 and at
all other times after December 31, 2010 an Interest Coverage Ratio of not less
than 1.85:1.00;”

8. Section 5.02(e) of the Credit Agreement is hereby deleted in its entirety and
shall be replaced by the following:

“(e) a Tangible Net Worth of at least (i) $25,000,000.00, such amount increasing
to $40,000,000.00 at the earlier of (A) the contribution of the Carlsbad
property or (B) December 31, 2010 (such date to be extended in Administrative
Agent’s sole discretion with the approval of the Required Lenders), and further
increasing to $50,000,000.00 by June 30, 2011, plus (ii) eighty-five percent
(85%) of the net proceeds (gross proceeds less reasonable and customary costs of
sale and issuance paid to Persons not Affiliates of any Credit Party) received
by the Parent or the Borrower at any time from the issuance of stock (whether
common, preferred or otherwise) of the Parent or the Borrower after the date of
this Agreement, plus one hundred percent (100%) of the amount of equity in any
properties contributed to the Parent after the Effective Date, at all times;”

9. Section 5.12(b) of the Credit Agreement is hereby deleted in its entirety and
shall be replaced by the following:

“(b) Notwithstanding the foregoing, (i) from and after May 31, 2011 (such date
to be extended in Administrative Agent’s sole discretion with the approval of
the Required Lenders for up to one hundred twenty (120) days), there shall be at
least four (4) separate Mortgaged Properties in the Pool, and (ii) no single
Mortgaged Property in the Pool shall have a Pool Value equal to or greater than
25% of the aggregate Pool Value, unless the outstanding Loans total less than
fifty percent of the aggregate Pool Value.

10. Effective as of the date hereof, the aggregate amount of the Commitments is
hereby increased to Thirty- Five Million Dollars ($35,000,000.00).

11. Renfro Borrower agrees that, as a condition to the effectiveness of this
Amendment, within ten (10) Business Days of the date hereof it shall cause its
affiliated asset manager to deposit into accounts held with Agent all funds
which are currently held in accounts with Inland

-3-

--------------------------------------------------------------------------------

Bank or its affiliates and agrees that it shall cause such affiliate asset
manager to maintain such deposits with Agent until such funds are required to be
used either in connection with the properties managed by such affiliate, or
otherwise (to the extent such funds are the property of the Borrower).

12. The Borrower agrees to pay to the Administrative Agent, in addition to the
commitment fee and advisory fee due in accordance with the Credit Agreement and
the fee letter dated as of June 4, 2010, an amendment fee in the amount of
$52,500.00, which shall be paid at closing to be prorated amongst the Lenders
per the Agent’s agreements with the Lenders.

13. The Borrowers represent and warrant to the Lenders that after giving effect
to this Amendment (a) the representations and warranties of the Borrower and
each other Loan Party contained in the Loan Agreement or any other Loan Document
are true and correct in all material respects on and as of the date hereof,
except to the extent that such representations and warranties (i) relate solely
to an earlier date (in which case such representation and warranties shall have
been true and correct in all material respects on and as of such earlier date)
and (ii) have been modified to reflect events occurring after the date of the
Loan Agreement, as same have been disclosed publicly or in writing to the Agent
on or before the date hereof or are permitted or not prohibited under the Loan
Documents, and (b) no event has occurred and is continuing which constitutes a
Default or an Event of Default.

14. Each Borrower represents and warrants as follows:

(a) It has taken all necessary action to authorize the execution, delivery and
performance of this Amendment.

(b) This Amendment has been duly executed and delivered by each Borrower and
constitutes the Borrower’s legal, valid and binding obligations, enforceable in
accordance with its terms.

(c) No consent, approval, authorization or order of, or filing, registration or
qualification with, any court or governmental authority or third party is
required in connection with the execution, delivery or performance by each
Borrower of this Amendment

15. Except as expressly amended hereby, the remaining terms and conditions of
the Credit Agreement shall continue in full force and effect. All future
references to the “Credit Agreement” shall be deemed to be references to the
Credit Agreement as amended by this Amendment. It is intended that this
Amendment, which may be executed in multiple counterparts, shall be governed by
and construed in accordance with the laws of the State of New York.

16. This Amendment shall be binding upon and inure to the benefit of the
successors and assigns of the parties hereto.

17. For the purpose of facilitating the execution of this Amendment as herein
provided and for other purposes, this Amendment may be executed simultaneously
in any number of counterparts, each of which counterparts shall be deemed to be
an original, and such counterparts

-4-

--------------------------------------------------------------------------------

shall constitute and be one and the same instrument. Facsimile signatures shall
have the same legal effect as originals.



[Remainder of Page Intentionally Left Blank]






-5-




--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned has executed and delivered this Agreement
under seal as of the date first written above.

THE GC NET LEASE REIT OPERATING PARTNERSHIP, L.P., a Delaware limited
partnership

By: THE GC NET LEASE REIT, INC., a Maryland corporation, its General Partner



By: /s/ Kevin A. Shields
Name: Kevin A. Shields
Title: Authorized Officer




WILL PARTNERS REIT, LLC, a Delaware limited liability company

By:    The GC Net Lease REIT Operating Partnership, L.P., a Delaware limited
partnership, Sole Member  By:    The GC Net Lease REIT, Inc., General Partner 




By: /s/ Kevin A. Shields
Name: Kevin A. Shields
Title: Authorized Officer




THE GC NET LEASE (SYLMAR) INVESTORS, LLC, a Delaware limited liability company

By:    THE GC NET LEASE REIT OPERATING PARTNERSHIP, L.P., a Delaware limited
partnership  By:    THE GC NET LEASE REIT, INC., a Maryland corporation, its
General Partner 




By: /s/ Kevin A. Shields
Name: Kevin A. Shields
Title: Authorized Officer






[Signatures Continued on Next Page]




[Signature Page to First Amendment to Credit Agreement]

--------------------------------------------------------------------------------

RENFRO PROPERTIES LLC, a California limited liability company

By:    THE GC NET LEASE REIT OPERATING PARTNERSHIP, L.P., a Delaware limited
partnership  By:    THE GC NET LEASE REIT, INC., a Maryland corporation, its
General Partner 




By: /s/ Kevin A. Shields
Name: Kevin A. Shields
Title: Authorized Officer




KEYBANK NATIONAL ASSOCIATION, as Agent and as a Lender

By:    /s/ Christopher T. Neil  Name:    Christopher T. Neil  Title:    Senior
Relationship Manager 


[Signature Page to First Amendment to Credit Agreement]

--------------------------------------------------------------------------------